Name: 83/426/EEC: Commission Decision of 29 July 1983 amending the list of establishments in the Republic of Finland approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-08-27

 Avis juridique important|31983D042683/426/EEC: Commission Decision of 29 July 1983 amending the list of establishments in the Republic of Finland approved for the purpose of importing fresh meat into the Community Official Journal L 238 , 27/08/1983 P. 0047 - 0048*****COMMISSION DECISION of 29 July 1983 amending the list of establishments in the Republic of Finland approved for the purpose of importing fresh meat into the Community (83/426/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), 16 and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Finland, approved for the purpose of the importation of fresh meat into the Community, was drawn up initially by Council Decision 82/731/EEC (3); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (4) has revealed that the level of health and hygiene of certain establishments has altered since the last inspection; whereas, consequently, it is advisable to inscribe one of those establishments on the Community list and to withdraw, for reasons of hygiene and public health, Community approval of one other establishment for offal; Whereas, for the last mentioned establishment, it is necessary, for reasons of hygiene and public health, to take special measures regarding entry into the Community of offal which has been produced therein; Whereas, to this end, it is necessary, on the one hand, to fix a final date for the introduction into Community territory of offal originating in this establishment and, on the other hand, to require a special reference in the public health certificate concerning the date by which this offal has been produced; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/731/EEC is hereby replaced by the Annex to this Decision. Article 2 1. Offal from that establishment for which the approval has been withdrawn for that category of fresh meat may be introduced into Community territory until 15 August 1983. 2. The health certificate accompanying the offal sent from this establishment as and from 1 August 1983 must bear the reference 'offal obtained before 1 August 1983'. Article 3 This Decision is applicable from 1 August 1983. Article 4 This Decision is addressed to the Member States. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 311, 8. 11. 1982, p. 4. (4) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establishment No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouse and cutting premise 1.2.3 // // // // 17 // Forssan Teurastamo Oy // Forssan // // // B. Slaughterhouse 1.2.3 // // // // 7 // Lahden Kaupungin Teurastamo // Lahti // // // II. PIGMEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 13 // Lounais-Suomen Osuusteurastamo // Salo // 17 // Forssan Teurastamo Oy // Forssan // 22 // Itikka // Nurmo // // // B. Slaughterhouses 1.2.3 // // // // 7 // Lahden Kaupungin Teurastamo // Lahti // 73 (1) // Pouttu Oy // Kannus // // // III. COLD STORES 1.2.3 // // // // 91 // Pakastamo Oy // Pitaejaenmaeki // 92 // Pakastamo Oy // Kolohonka // // // (1) Offal excluded.